Name: Commission Regulation (EEC) No 3662/92 of 18 December 1992 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 19 . 12. 92 Official Journal of the European Communities No L 370/43 COMMISSION REGULATION (EEC) No 3662/92 of 18 December 1992 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the appli ­ cation of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 815/91 (4), lays down detailed rules for the import quota of certain high-quality beef from the United States of America and Canada ; whereas the second sentence of Article 4 (b) of that Regulation reduces the term of validity of import licences to 42 days ; whereas, however, practice has shown that the term of validity should be extended to 90 days ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The second sentence of Article 4 (b) of Regulation (EEC) No 2377/80 is hereby deleted. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 4. (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (4) OJ No L 83, 3 . 4. 1991 , p. 6 .